Citation Nr: 1412453	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-47 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability to include generalized anxiety disorder and major depressive disorder previously characterized as a personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disability to include a generalized anxiety and major depressive disorder.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1987 with active duty for training from December 1994 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Since the rating decision the Veteran has moved into the jurisdiction of the Wilmington, Delaware RO.

In the Veteran's March 1997 rating decision, the Veteran was denied service connection because it was determined that he had a personality disorder which was congenital in nature, and thus not entitled to service connection.  The Veteran now contends and has provided evidence that he has an acquired psychiatric disability.  The Board has therefore recharacterized the issues on appeal to better comport with this procedural history.

The issue of entitlement to service connection for an acquired psychiatric disability is being is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office in Wilmington, Delaware.


FINDINGS OF FACT

1.  In an unappealed March 1997 decision, the RO denied service connection for a personality disorder based on the finding that the Veteran was diagnosed with a congenital personality disorder.

2.  The evidence added to the record since the March 1997 rating decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection for a personality disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. With respect to the Veteran's claim for service connection for an acquired psychiatric disability, new and material evidence has been received since the March 1997 rating decision denying service connection for a personality disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.158 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Since the Board is reopening the claim for service connection on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  




New and Material

The RO issued a decision in March 1997 that denied service connection for a personality disorder.  Such was based on a finding that the Veteran's personality disorder was congenital, and thus, it was not entitled to service connection.  Evidence considered by the RO included the Veteran's statement in his application for benefits, his service treatment records (STRs), a February 1995 memo from the U.S. Army Medical Equipment Optical School, a VA examination conducted in February 1997, laboratory finding from the a army medical hospital, treatment notes from December 1995 to August 1997.  The Veteran did not appeal the March 1997 decision, nor did he submit any new and material evidence within a year of the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, the March 1997 rating decision is the last final denial of the claim. 

The evidence received since the March 1997 decision includes Philadelphia VA Medical Center (VAMC) treatment records from September 2009 to February 2010; a Northern Las Vegas VAMC medical opinion from May 2009 which characterizes the Veteran's current disability as "Severe Generalized Anxiety Disorder which stems from a traumatizing experience while he was still in the Military Service;" a March 2012 medical opinion which diagnosis the Veteran with posttraumatic stress disorder and provides an opinion that this diagnosis is related to the Veteran's service, and treatment notes from May 2013 to June 2013 from the Allegheny Valley Hospital.

Most importantly, the May 2009 Northern Las Vegas VAMC medical opinion reclassified the Veteran's disability as "Severe Generalized Anxiety" and a VAMC Philadelphia treatment note from September 2009 classified the Veteran's Axis I diagnosis as "GAD" Generalized Anxiety Disorder with "Major Depressive Episodes" with an Axis II as "deferred." This medical opinion and treatment note are new in that they were not previously of record.  It is also material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Namely, that the Veteran's disability is not a personality disorder.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the Board finds that the claim should be reopened.


ORDER

New and material evidence having been received; the claim for service connection for a personality disorder now claimed as an acquired psychiatric disability is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Having decided that that the Veteran's claim should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

First, it is unclear to the Board how much weight to attach to the May 2009 VA medical opinion that supports the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  This opinion provides a diagnosis of generalized anxiety disorder whereas a VA psychologist in February 1997 had provided an Axis I diagnosis of dysthymic disorder and an Axis II diagnosis of mixed personality disorder.  Additionally, while the VA examiner identified "therapy records," there was no indication in her opinion that the Veteran's claims file was reviewed which includes the service treatment records (STRs).  Moreover, a March 2012 private statement from Dr. Boru of Community Council Health Systems provides diagnoses of anxiety disorder and PTSD.  Thus, the Veteran should be provided a new VA examination to determine all current Axis I and II diagnoses, and whether any current psychiatric disorder was incurred in or otherwise related to a period of active duty for training from December 1994 to February 1995.  In this regard, the Board would like to point out that it is the Veteran's primary contention that he was given improper treatment during his biomedical tech school active duty for training when he was hospitalized and thereafter placed in a lockdown facility, and that it was this mistreatment that he alleges led to the development of an acquired psychiatric disorder.    

There is also outstanding VA medical evidence.  The claims file makes mention of VA treatment records from Nashville, Tennessee; Butler, Pennsylvania; and Las Vegas, Nevada which are not yet associated with the claims file.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013); See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all mental care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment of his acquired psychological disabilities to include generalized anxiety, major depressive disorder and posttraumatic stress disorder (PTSD).  The Board notes that Veteran, in a February 2010 VA treatment note, refers to treatment in California for PTSD.  After obtaining any necessary authorization or medical releases, the RO/AMC should request and associate with the claims file legible copies of the Veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the Veteran's response, the RO/AMC should secure all outstanding VA treatment records.

The Board directs particular attention to VA mental health treatment records from the Nashville, Tennessee VA Medical Center (VAMC) from 1995 to May 1996; the Butler, Pennsylvania VAMC from May 1996 to January 1997; the Northern Las Vegas, Nevada VAMC in September 2009; and the Philadelphia, Pennsylvania VAMC from September 2009 until the present.

If the RO/AMC cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, schedule the Veteran for a VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his disability, and continuity of symptoms since his service.  The VA examiner should be aware that the Veteran's time from December 1994 to February 1995 was a period of active duty for training, during which time the Veteran alleges that that he was given improper treatment when he was hospitalized and thereafter placed in a lockdown facility, and that it was this mistreatment that led to the development of an acquired psychiatric disorder.  After considering the pertinent information in the record in its entirety, the VA examiner should:

(A)  Identify all current Axis I and Axis II diagnoses.

(B)  State whether it is as at least as likely as not (50 percent probability or greater) that any identified Axis I disability pre-existed the Veteran's active duty for training in December 1994.

(C)  If it is determined that the Axis I diagnoses did pre-exist his active duty for training in December 1994, state whether it is at least as likely as not (50 percent probability or greater) that any identified Axis I diagnosis that pre-existed service was aggravated beyond its natural progression due to the Veteran's active duty for training from December 1994 to February 1995.

(D)  If the Veteran's Axis I diagnoses did not pre-exist the Veteran's active duty for training in December 1994, state whether it is as least as likely as not that any such diagnosis had its onset during the Veteran's December 1994 to February 1995 active duty for training, to include generalized anxiety disorder and major depressive disorder.  With respect to PTSD, if such a diagnosis is rendered, further state whether such disorder is related to the Veteran's experience during his biomedical tech school active duty for training.

(E)  If you do not find that any Axis I diagnosis was incurred or aggravated during the December 1994 to February 1995 active duty for training, state whether it is at least as likely as not that any Axis II diagnosis represents a superimposed disease upon the Axis II personality disorder that arose out of such active duty for training.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding in-service injury or aggravation does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability to include generalized anxiety and major depressive disorder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


